DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "”the coated and plated metal structures" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 teaches coating, but fails to teach the formation of “a coated and plated metal structure.”  Furthermore, the claim continues in the subsequent paragraph to reference “the plated metal structures that is coated with the surface finish” and “the coated and plated metal structures.”  It is unclear if these are referring to the same structures or different structures, or where the differences that led to the different naming convention occurred.  As such, clarification is required.
Claims 2-12 fail to cure the deficiency in claim 1 and are rejected for that failure.
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record:
US 2017/0005054
US 2012/0003830
US 2014/0131985
US 2016/0005715
With respect to claim 1, the prior art of record individually and/or in combination teaches the method of forming a cored or coreless semiconductor package as claimed in claim 1, but fails to teach or reasonably suggest a motivation for wherein the method includes building an electrical communications pathway from the interconnect structure to a contact region of a contact pad, where the contact region comprises one of the plated metal structures that is coated with the surface finish and is between a gap region formed from an uncovered area of the solder resist composition that is co-planar with the top surfaces of the coated and plated metal structures; and electrically coupling the interconnect structure to the contact region via the electrical communications pathway, in combination with the other limitations of claim 1.
With respect to claim 13, the prior art of record individually and/or in combination teaches the cored or coreless semiconductor package as claimed in claim 13, but fails to teach or reasonably suggest a motivation for wherein the contact pad comprises a contact region, a non-contact region, and a gap region that separates the contact region from the non-contact region, in combination with the other limitations of claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898